--------------------------------------------------------------------------------

Exhibit 10.3
 
Abaxis, Inc.
Restricted Stock Unit Award Grant Notice
2014 Equity Incentive Plan


Abaxis, Inc. (the “Company”) hereby awards to Participant the number of
Restricted Stock Units specified and on the terms set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth 
in this Restricted Stock Unit Grant Notice (the “Grant Notice”), in the
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in the
Company’s 2014 Equity Incentive Plan (the “Plan”), all of which are attached
hereto and incorporated herein in their entirety.  Capitalized terms not
explicitly defined herein but defined in the Plan or the Award Agreement shall
have the meanings set forth in the Plan or the Award Agreement, as applicable. 
In the event of any conflict between the terms of this Grant Notice, the Award
Agreement or the Plan, the terms of the Plan shall control.
 
Participant:
[Name]                                        
 
Date of Grant:
[Date]                          
 
Vesting Commencement Date
[Date]                          
 
Number of Restricted Stock Units:
[_______]
 
Settlement Date:
For each Restricted Stock Unit and any Dividend Equivalent Unit (as defined in
the Award One share of Common Stock of the Company will be issued for each
Restricted Stock Unit (subject to any Capitalization Adjustment) that vests at
the time set forth in Section 6 of the Award Agreement.
 
Vesting Schedule:
 
Except as provided in the Award Agreement and provided that the Participant’s
Continuous Service has not terminated prior to the relevant vesting date set
forth below,  the Award will vest cumulatively according to the vesting schedule
set forth the table below.  As to each increment of Restricted Stock Units that
vest as set forth in the table below, the Company must meet the performance
milestone and the Participant must remain in Continuous Service through the
applicable vesting date.  At no point may more than the number of Restricted
Stock Units set forth below (as adjusted for Capitalization Adjustments) become
vested.  Notwithstanding the foregoing, the Award is subject to the potential
vesting acceleration described in Section 2 of the Award Agreement.

 
Number of Restricted Stock Units that Vest
Performance Period and Performance-Related Goals
 Vesting Date
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]
[______]

 
Additional Terms/Acknowledgements:  By their signatures below, the Company and
the Participant agree that the Award is governed by this Grant Notice and by the
provisions of the Plan and the Award Agreement, both of which are attached to
and made a part of this document.  The Participant acknowledges receipt of
copies of the Plan, this Notice, the Award Agreement and the stock plan
prospectus for this Plan and represents that the Participant has read and is
familiar with their provisions.  As of the Date of Grant set forth above, this
Grant Notice, the Plan and the Award Agreement set forth the entire
understanding between Participant and the Company and any Affiliate regarding
the Award and supersedes all prior oral and written agreements, promises and/or
representations on that subject, with the exception of (i) restricted stock
units or other stock awards previously granted and delivered to Participant,
(ii) any compensation recovery policy maintained by the Company or is otherwise
required by applicable law and (iii) any written employment or severance or
change in control (or similar) arrangement between the Participant and the
Company or an Affiliate that would provide for vesting acceleration of this
Award upon the terms and conditions set forth therein.



--------------------------------------------------------------------------------

Exhibit 10.3
 
The Participant hereby accepts the Award subject to all of the terms and
conditions of this Notice, the Award Agreement and the Plan.  Participant
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
ABAXIS, INC.
 
PARTICIPANT
         
By:
            
Signature
 
Its:
            
Date
 
Address:
3240 Whipple Road
        
Union City, CA 94587
 
Address
          

 
ATTACHMENTS:
2014 Equity Incentive Plan; Restricted Stock Unit Agreement and Plan Prospectus

 

--------------------------------------------------------------------------------

Exhibit 10.3
 
Abaxis, Inc.
2014 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in
consideration of your services, Abaxis, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2014 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units indicated in the Grant
Notice (the “Stock Units”).  Capitalized terms not explicitly defined in this
Award Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.
 
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan are as follows:
 
1.                  Grant of the Award.  This Award represents your right to be
issued on a future date one share of the Company’s Common Stock for each Stock
Unit indicated in the Grant Notice that vests.  As of the Date of Grant
specified in the Grant Notice, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of Stock
Units subject to the Award.  This Award was granted in consideration of your
services to the Company.
 
2.                  Vesting.
 
(a)            Subject to the provisions contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant
Notice.  Vesting will cease upon the termination of your Continuous Service for
any reason.  Upon such termination of your Continuous Service, any Stock Units
credited to the Account that were not yet vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the shares of Common Stock to be issued
in respect of such portion of the Award.
 
(b)            Notwithstanding the foregoing, the vesting of your Award shall be
subject to acceleration in connection with a Change in Control as may be
provided in any written agreement between you and the Company or any Affiliate
that covers this Award, including but not limited to your employment agreement
with the Company or an Affiliate or a change of control or severance plan
maintained by the Company or an Affiliate in which you participate.
 
3.                  Number of Stock Units and Shares of Common Stock.
 
(a)            The Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, as provided in the Plan.
 
(b)            Any additional Stock Units and any shares, cash or other property
that become subject to the Award pursuant to this Section 3, if any, will be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and shares covered by your Award.
 
(c)            No fractional shares or rights for fractional shares of Common
Stock will be created pursuant to this Section 3.  Except as provided in Section
7 or otherwise provided by the Company, any fraction of a share will be rounded
down to the nearest whole share.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
4.                  Securities Law Compliance.  You will not be issued any
Common Stock in respect of your Stock Units or other shares with respect to your
Stock Units unless either (i) the shares are registered under the Securities
Act, or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your Award also must comply
with all other applicable laws and regulations governing the Award, and you will
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.
 
5.                  Transferability.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Stock Units or the shares in respect of
your Stock Units.  For example, you may not use shares that may be issued in
respect of your Stock Units as security for a loan, nor may you transfer,
pledge, sell or otherwise dispose of such shares.  This restriction on transfer
will lapse upon delivery to you of shares in respect of your vested Stock Units.
 
(a)            Death.  Your Stock Units are not transferable other than by will
and by the laws of descent and distribution.  Upon receiving written permission
from the Board or its duly authorized designee, you may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company and any broker designated by the Company to effect transactions under
the Plan, designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock or other
consideration to which you were entitled at the time of your death pursuant to
this Award Agreement.  In the absence of such a designation, your executor or
administrator of your estate will be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.
 
(b)            Domestic Relations Orders.  Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Common Stock
or other consideration under your Stock Units, pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument as permitted by applicable law that contains the
information required by the Company to effectuate the transfer.  You are
encouraged to discuss with the Company the proposed terms of any such transfer
prior to finalizing the domestic relations order or marital settlement agreement
to help ensure the required information is contained within the domestic
relations order, marital settlement agreement or other divorce or separation
instrument.  The Company is not obligated to allow you to transfer your Award in
connection with your domestic relations order, marital settlement agreement or
other divorce or separation instrument.
 
6.                  Date of Issuance.
 
(a)            To the extent that your Award is exempt from the application of
Section 409A of the Code, the issuance of shares in respect of the Stock Units
is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will
be construed and administered in such a manner.
 
(b)            Subject to the satisfaction of the withholding obligations set
forth in Section 10 of this Award Agreement, in the event one or more Stock
Units vests, the Company will issue to you, on the vesting date, one share of
Common Stock for each Stock Unit that vests and such issuance date is referred
to as the “Original Issuance Date.” If the Original Issuance Date falls on a
date that is not a business day, delivery will instead occur on the next
following business day.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
(c)            However, if (i) the Original Issuance Date does not occur (1)
during an “open window period” applicable to you, as determined by the Company
in accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established written trading plan that meets the
requirements of Rule 10b5-1 under the Exchange Act and was entered into in
compliance with the Company’s policies (a “10b5-1 Plan”)), and (ii) the Company
elects, prior to the Original Issuance Date, not to satisfy the Withholding
Taxes described in Section 10 by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this Award,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulation Section 1.409A-1(b)(4), no later than the date that is
the later of (i) the 15th day of the third month following the end of the
calendar year in which such shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulation Section 1.409A-1(d) or (ii) the 15th day of the third month
following the end of the Company’s fiscal year in which such shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).
 
7.                  Dividends.  You will receive no benefit or adjustment to
your Award or Stock Units with respect to any cash dividend, stock dividend or
other distribution that does not constitute a Capitalization Adjustment as
provided in the Plan; provided, however, that this sentence will not apply with
respect to any shares of Common Stock that are delivered to you in connection
with your Award after such shares have been delivered to you.
 
8.                  Restrictive Legends.  The Common Stock issued with respect
to your Stock Units will be endorsed with appropriate legends, if any, as
determined by the Company.
 
9.                  Award not a Service Contract.
 
(a)            Except as otherwise provided in a separate, written employment or
other agreement between the Company and/or its Affiliates and you, your
Continuous Service is not for any specified term and may be terminated by you or
by the Company or an Affiliate at any time, for any reason, with or without
cause and with or without notice.  Nothing in this Award Agreement (including,
but not limited to, the vesting of your Stock Units or the issuance of the
shares in respect of your Stock Units), the Plan or any covenant of good faith
and fair dealing that may be found implicit in this Award Agreement or the Plan
will:  (i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Award Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Award Agreement or Plan; or (iv) deprive the
Company of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
(b)            By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to the vesting schedule provided in
the Grant Notice is earned only by continuing as an employee, director or
consultant at the will of the Company or an Affiliate, as applicable (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”).  You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Award Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award.  You further acknowledge and agree that this Award Agreement, the
Plan, the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Award Agreement,
for any period, or at all, and shall not interfere in any way with your right or
the Company’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.
 
10.              Withholding Obligations.
 
(a)            On each vesting date, and on or before the time you receive a
distribution of the shares in respect of your Stock Units, and at any other time
as reasonably requested by the Company in accordance with applicable tax laws,
you hereby authorize any required withholdings from the shares of Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”).  Specifically, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in connection with your Stock Units to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and/or its Affiliates; or (iv) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to you in
connection with your Stock Units with a Fair Market Value (measured as of the
date shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and, if applicable, foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
provided further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Board or a duly
authorized committee thereof.
 
(b)            Unless the Withholding Taxes of the Company and/or any Affiliate
are satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.
 
(c)            In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
11.              Unsecured Obligation.  Your Award is unfunded, and as a holder
of vested Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Award Agreement.  You will not have voting or
any other rights as a shareholder of the Company with respect to the shares to
be issued pursuant to this Award Agreement until such shares are issued to
you.   Upon such issuance, you will obtain full voting and other rights as a
shareholder of the Company.  Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.
 
12.              Other Documents.  You hereby acknowledge receipt of and the
right to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
 
13.              Notices.  Any notices provided for in this Award Agreement or
the Plan will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company.  The
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
Award, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
14.              Personal Data.  You understand that your employer, if
applicable, the Company, and/or its Affiliates hold certain personal information
about you, including but not limited to your name, home address, telephone
number, date of birth, social security or equivalent tax identification number,
salary, nationality, job title, and details of your Award (the “Personal
Data”).  Certain Personal Data may also constitute “Sensitive Personal Data” or
similar classification under applicable local law and be subject to additional
restrictions on collection, processing and use of the same under such laws. 
Such data include but are not limited to Personal Data and any changes thereto,
and other appropriate personal and financial data about you.  You hereby provide
express consent to the Company or its Affiliates to collect, hold, and process
any such Personal Data and Sensitive Personal Data.  You also hereby provide
express consent to the Company and/or its Affiliates to transfer any such
Personal Data and Sensitive Personal Data outside the country in which you are
employed or retained, including transfers to the United States, if applicable. 
The legal persons for whom such Personal Data are intended are the Company and
any broker company providing services to the Company in connection with the
administration of the Plan.  You have been informed of your right to access and
correct your Personal Data and/or Sensitive Personal Data by applying to the
Company.
 
15.               Additional Acknowledgements.  You hereby consent and
acknowledge that:
 
(a)            Participation in the Plan is voluntary and therefore you must
accept the terms and conditions of the Plan and this Award Agreement and Grant
Notice as a condition to participating in the Plan and receipt of this Award. 
This Award and any other awards under the Plan are voluntary and occasional and
do not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
(b)            The future value of your Award is unknown and cannot be predicted
with certainty.  You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this Award
or diminution in value of this Award and you irrevocably release the Company,
its Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.
 
(c)            The rights and obligations of the Company under your Award will
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
 
(d)            Upon request, you agree to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
 
(e)            You  have reviewed your Award in its entirety, have had an
opportunity to obtain the advice of counsel prior to executing and accepting
your Award, and fully understand all provisions of your Award.
 
(f)            This Award Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
(g)            All obligations of the Company under the Plan and this Award
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.
 
16.               Governing Plan Document.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In addition, your Award will be subject to recoupment in accordance
with any clawback policy that the Company has adopted or any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd–Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any plan
of or agreement with the Company.  Except as expressly provided in this Award
Agreement or the Grant Notice, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control.
 
17.               Severability.  If all or any part of this Award Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Award Agreement or the Plan not declared to be unlawful or invalid. Any Section
of this Award Agreement (or part of such a Section) so declared to be unlawful
or invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
 

--------------------------------------------------------------------------------

Exhibit 10.3
 
18.               Effect on Other Employee Benefit Plans.  The value of the
Award subject to this Award Agreement will not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
 
19.               Amendment.  Any amendment to this Award Agreement must be in
writing, signed by a duly authorized representative of the Company. The Board
reserves the right to amend this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation,
interpretation,  ruling, or judicial decision.
 
20.               Compliance with Section 409A of the Code.  This Award is
intended to be exempt from the application of Section 409A of the Code,
including but not limited to by reason of complying with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein shall be interpreted accordingly.  However, if this Award
fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to, Section 409A of the Code, this Award shall comply with Section 409A
of the Code to the extent necessary to avoid adverse personal tax consequences
and any ambiguities herein shall be interpreted accordingly.  To the extent this
Award is subject to Section 409A of the Code and if you are a “Specified
Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of your separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six months thereafter will not be made on the originally scheduled dates
and will instead be issued in a lump sum on the date that is six months and one
day after the date of the separation from service, with the balance of the
shares issued thereafter in accordance with the original vesting and issuance
schedule set forth above, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of taxation on you in respect of the
shares under Section 409A of the Code.  Each installment of shares that vests is
a “separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
 
21.               No Obligation to Minimize Taxes.  The Company has no duty or
obligation to minimize the tax consequences to you of this Award and will not be
liable to you for any adverse tax consequences to you arising in connection with
this Award.  You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this Award and
by signing the Grant Notice, you have agreed that you have done so or knowingly
and voluntarily declined to do so.
 
*            *            *
 
This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Grant Notice to which it is
attached.

 

--------------------------------------------------------------------------------